
	
		II
		110th CONGRESS
		1st Session
		S. 396
		IN THE SENATE OF THE UNITED STATES
		
			January 25, 2007
			Mr. Dorgan (for himself,
			 Mr. Levin, and Mr. Feingold) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to treat controlled foreign corporations established in tax havens as domestic
		  corporations.
	
	
		1.Tax treatment of controlled
			 foreign corporations established in tax havens
			(a)In
			 generalSubchapter C of
			 chapter 80 of the Internal Revenue Code of 1986 (relating to provisions
			 affecting more than one subtitle) is amended by adding at the end the following
			 new section:
				
					7875.Controlled foreign
				corporations in tax havens treated as domestic corporations
						(a)General
				ruleIf a controlled foreign
				corporation is a tax-haven CFC, then, notwithstanding section 7701(a)(4), such
				corporation shall be treated for purposes of this title as a domestic
				corporation.
						(b)Tax-Haven
				CFCFor purposes of this
				section—
							(1)In
				generalThe term
				tax-haven CFC means, with respect to any taxable year, a foreign
				corporation which—
								(A)was created or organized under the laws of
				a tax-haven country, and
								(B)is a controlled foreign corporation
				(determined without regard to this section) for an uninterrupted period of 30
				days or more during the taxable year.
								(2)ExceptionThe term tax-haven CFC does
				not include a foreign corporation for any taxable year if substantially all of
				its income for the taxable year is derived from the active conduct of trades or
				businesses within the country under the laws of which the corporation was
				created or organized.
							(c)Tax-Haven
				countryFor purposes of this
				section—
							(1)In
				generalThe term
				tax-haven country means any of the following:
								
									
										
											AndorraGuernseyPanama
											
											AnguillaIsle of
						ManSamoa
											
											Antigua and BarbudaJerseySan Marino
											
											ArubaLiberiaFederation of 
											
											Commonwealth of thePrincipality of  Saint Christ-
						
											
											  Bahamas Liechtenstein opher 
											
											BahrainRepublic of the
						 and Nevis
											
											Barbados MaldivesSaint Lucia
											
											BelizeMaltaSaint Vincent 
											
											BermudaRepublic of the
						 and the
											
											British Virgin Islands Marshall Islands Grenadines
											
											Cayman IslandsMauritiusRepublic of the
											
											Cook IslandsPrincipality of
						Monaco  Seychelles
											
											CyprusMontserratTonga
											
											Commonwealth of theRepublic of
						NauruTurks and Caicos 
											
											  DominicaNetherlands
						Republic of
											
											GibraltarAntilles Vanuatu
											
											GrenadaNiue
											
										
									
								
							(2)Secretarial
				authorityThe Secretary may
				remove or add a foreign jurisdiction from the list of tax-haven countries under
				paragraph (1) if the Secretary determines such removal or addition is
				consistent with the purposes of this
				section.
							.
			(b)Conforming
			 amendmentThe table of
			 sections for subchapter C of chapter 80 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new item:
				
					
						Sec. 7875. Controlled foreign
				corporations in tax havens treated as domestic
				corporations.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
			
